Bloodwobth, J.
1. When those grounds of the motion for a new trial which allege errors in the charge of the court are read in connection with the remainder of the charge, they show no error requiring another trial of the case.
2. The contested issues of fact were properly submitted to the jury, who decided them in favor of the plaintiff; the trial judge approved the *404verdict, and as this court can not say that there is no evidence to support the verdict, it must stand.
Decided March 5, 1929.
Lillie & Dickerson, Bryan & Middlebrooks, for plaintiff in error.
Copeland & Dukes, contra.

Judgment affirmed.

Broyles, O. J., and Lulce, J., concur.